Citation Nr: 0604798	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for tinea 
pedis.  

2.  Entitlement to a compensable rating for service-connected 
history of sprained left knee and possible mild internal 
derangement or chronic synovitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from May 1979 to September 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO confirmed and continued a zero 
percent (noncompensable) evaluation for history of sprained 
left knee and possible mild internal derangement or chronic 
synovitis.  The RO also reopened a claim of entitlement to 
service connection for tinea pedis and denied it.  

The veteran presented testimony at a personal hearing in 
December 2002 at the RO before a Decision Review Officer 
(DRO).  A copy of the hearing transcript was placed in the 
claims folder.  

The veteran, through his representative, withdrew his request 
for a Board hearing and requested that his claim be decided 
based on the evidence of record contained in the claims file.  
Regulations provide that a veteran may withdraw a hearing 
request at any time before the date of the hearing.  See 38 
C.F.R. § 20.704(e) (2005).

The issue of entitlement to a compensable evaluation for 
service-connected history of left knee sprain is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  The veteran will be notified when further 
action is required on his part.




FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  In a February 1998 rating decision, the RO denied 
entitlement to service connection for tinea pedis.  The 
veteran was notified of the decision and his appeal rights by 
letter dated in February 1998.  The veteran disagreed with 
the decision; however, he did not perfect his appeal and the 
decision became final.  

3.  The evidence submitted since the February 1998 rating 
decision does not bear directly and substantially upon the 
issue at hand, is cumulative or redundant and by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for tinea pedis has not been received, 
and the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5103, 5103A(f), 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and to notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in September 2001; a 
rating decision in March 2002, and a statement of the case in 
May 2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Finality and Materiality

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2003).  Absent an appeal, a decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all VA field offices as to 
conclusions based upon evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C.A. § 5104.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103).  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  With regard to a claim which has been 
disallowed, the claim shall be reopened, and the former 
disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
2002).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 has been amended, and 
that the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change is not applicable in the present case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).


III.  Facts and Analysis

In August 2001, the veteran filed a claim for multiple 
conditions to include a claim for service connection for a 
fungus condition of the foot which had been previously 
denied.  The veteran contends that the evidence he has 
submitted is new and material, warranting reopening and a 
grant of his claim for service connection for tinea pedis.  

A rating decision in February 1998 denied entitlement to 
service connection for tinea pedis (foot fungus).  The RO 
determined that new and material evidence had been submitted 
to reopen the claim on this issue, and decided the claim on 
the merits as indicated in the March 2002 rating decision.  
After hearing the veteran's testimony in December 2002, the 
DRO prepared a statement of the case wherein he determined 
that new and material evidence had not been submitted.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Therefore, the issue before the Board is as stated on 
the first page of the present decision.

Evidence considered at the time of the February 1998 
determination included service medical records, the report of 
VA skin examinations in April 1997 and November 1997, and 
photographs of the skin condition of his feet.  Service 
medical records include the reports of a medical examination 
in August 1981 and in March 1982 that show a normal 
evaluation for skin.  A summary report for a period of 
hospitalization in September and October 1983 shows that 
prior to having foot surgery due to a laceration of the 
plantar surface of his left foot, the veteran underwent 
treatment for severe tinea pedis and the skin lesions of the 
toes were fully healed.  The final diagnoses after surgery 
included bilateral tinea pedis, cleared.  At a June 1985 
examination the clinical evaluation for skin was normal.  The 
July 1985 report of a Medical Evaluation Board for a chief 
complaint of pain in the left foot due to a laceration of the 
plantar surface of the left foot shows no complaints, 
findings, or diagnosis of tinea pedis.   

The April 1997 and November 1997 VA examination reports show 
the veteran reported a history of skin problems on his feet 
since 1983 or 1984.  Tinea pedis was diagnosed.  

The appellant was provided notice of the decision and 
appellate rights by a letter dated in February 1998.  The 
veteran disagreed with the decision and a statement of the 
case was issued; however, the appeal was not perfected.  
Therefore the February 1998 decision became final.  

If new and material evidence is presented, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  However, the first element is whether new and 
material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

The evidence received into the record since the February 1998 
determination that denied entitlement to service connection 
for tinea pedis includes VA treatment records, medical 
statements from Dr. R.V.U. dated in July 1999 and January 
2002, copies of service medical records, private treatment 
records, and hearing testimony in December 2002.  The Board 
has reviewed the evidence submitted subsequent to the 
February 1998 decision, in the context of all the evidence of 
record.  

VA treatment records for a period from October 1998 to August 
1999, private treatment records, and Dr. R.V.U.'s statements 
are for unrelated disorders.  This is not probative to the 
issue at hand, and therefore is not new and material 
evidence.   

The service medical records submitted are duplicates and were 
considered by the RO in its February 1998 rating decision.  
Duplicate documents, by their very nature, are not new and 
material.  38 C.F.R. § 3.156(a).

VA outpatient treatment records for a period from December 
1997 to August 1998 show the veteran was diagnosed and 
treated for tinea pedis in January 1998 and August 1998.  VA 
outpatient treatment records for a period from November 2001 
to May 2003 show that in May 2002 the veteran was diagnosed 
and treated for chronic tinea pedis and January 2003.  
Diagnosis and treatment of tinea pedis beginning years after 
service was known at the time of the RO's February 1998 
decision.  Therefore, this evidence is cumulative of evidence 
previously considered and is not new for purposes of 
reopening the claim.  Moreover, these records do not link the 
condition with service and are not material evidence since 
they are not so significant that they must be considered in 
order to fairly decide the merits of the claim.  This 
evidence is essentially cumulative of the diagnoses of post-
service tinea pedis considered at the time of the February 
1998 decision.  38 C.F.R. § 3.156.  

The veteran testified as to treatment for tinea pedis in 
service and described current symptoms and the effect on his 
daily activities.  This testimony is cumulative of the 
evidence of record at the time of the February 1998 decision.  
Although a layperson's observations are competent evidence, 
there is no evidence that the veteran has the necessary 
medical training to provide a medical opinion.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. 
Ct. 404 (1998).  Therefore this evidence is cumulative and 
not new and material.  The veteran is competent to report 
that on which he has personal knowledge, but the record does 
not show that he has the necessary medical training and/or 
expertise to provide a medical opinion.  Consequently, his 
statement is cumulative in nature, does not qualify as 
material evidence and is insufficient to reopen the claim.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Upon review, the Board observes that the additional evidence 
submitted since the RO's final February 1998 rating decision 
does not show that the veteran had chronic tinea pedis in 
service or provide medical evidence relating the veteran's 
post service tinea pedis to service.  The Board finds that 
the evidence submitted by the appellant in his attempt to 
reopen his claim of entitlement to service connection for 
tinea pedis, when viewed with that submitted prior to the 
February 1998 rating decision, is not new and material 
evidence as defined by the regulation.  The evidence is 
either duplicative or cumulative of previously submitted 
evidence or does not bear directly and substantially upon the 
specific matter under consideration.  Therefore, the Board 
finds that such evidence is not so significant that it must 
be addressed in order to decide fairly the merits of the 
claim.  Accordingly, the Board finds that new and material 
evidence has not been received since the RO's March 2000 
determination and the claim is not reopened.  See 38 C.F.R. § 
3.156(a) (2001).


ORDER

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for tinea pedis is denied.


REMAND

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159 (2005).

The veteran seeks a compensable evaluation for his service-
connected history of sprained left knee and possible mild 
internal derangement or chronic synovitis.  He was last 
afforded a examination in October 2001.  In his substantive 
appeal received in July 2003, the veteran wrote that his knee 
had gotten to the point that it was swollen, gave out on him, 
required a knee brace, and it hurt so bad that he was on pain 
pills.  Given the fact that the appellant's service connected 
left knee disorder has not been evaluated since October 2001, 
the Board concludes that a current VA orthopedic examination 
is warranted.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
ascertaining the current nature and extent 
of severity of his left knee disorder.  The 
claims file, including this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

a.  The examination request should note 
that the veteran is service connected 
for history of left knee sprain and 
possible mild internal derangement or 
chronic synovitis.  The examination 
should include any special diagnostic 
tests that are deemed necessary for an 
accurate assessment.  Any further 
indicated special studies should be 
conducted and all clinical findings 
reported in detail.

b.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, specifically 
including active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected left knee 
disorder in light of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  the examiner should also 
state whether or not any recurrent 
subluxation or lateral instability is 
shown.

c.  The examiner should be requested 
to: (1) state the range of motion of 
the veteran's left knee, in degrees, 
noting the normal range of motion of 
the knee joint; (2) determine whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
left knee disability, expressed, if 
feasible, in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination; and 
(3) express an opinion as to whether 
pain in the left knee could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use, noting, if feasible, the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

2.  After the above has been accomplished, and 
after undertaking any other development deemed 
essential, readjudicate the appellant's claim.  
If the benefit sought on appeal remains denied, 
the appellant and his representative should be 
provided a supplemental statement of the case 
containing notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


